DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 07/25/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-4, 6-8, 11-12, 15-26
Withdrawn claims: 				None
Previously cancelled claims: 		5, 9-10, 13-14
Newly cancelled claims:			None
Amended claims: 				1, 8, 11
New claims: 					None
Claims currently under consideration:	1-4, 6-8, 11-12, 15-26
Currently rejected claims:			1-4, 6-8, 11-12, 15-26
Allowed claims:				None

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “substantially no pyrazines” in claim 1 is a relative term which renders the claim indefinite. The term phrase “substantially no pyrazines”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7, 8, 11, 12, 15, 16, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (Lopez, F., Medina, F., Prodanov, M., Güell, C., “Oxidation of activated carbon :application to vinegar decolorization”, 2003, Journal of Colloid and Interface Science, vol. 257, pages 173-178; previously cited) in view of Toledo (US 8,877,280; previously cited), Masciola (US 2014/0102986; previously cited), and Panel (Technical Advisory Panel, “Activated Carbon Processing”, 2002, National Organic Standards Board Technical Advisory Panel Review; previously cited), as evidenced by Achaerandio (Achaerandio, I et al., "Vinegar Decolourization by Re-Activated Carbon", Food Science and Technology International, 2002, Vol. 7, No. 2, pages 1-4; previously cited) and admitted prior art (Specification filed 02/20/2019).
Regarding claim 1, Lopez teaches a method of treating an untreated vinegar product (corresponding to decolor vinegar by removing phenolic compounds) (page 173, column 1, paragraphs 1-2), comprising: obtaining the untreated vinegar product (corresponding to vinegar samples) (page 174, column 2, paragraph 3); a continuous process using columns packed with activated carbon (page 177, column 2, paragraph 2) such as granular activated carbon (GAC) (page 177, column 2, paragraphs 1-2); and collecting and filtering an effluent (corresponding to filtering the sample containing the GAC through a membrane after 72 hours of agitation) (page 174, column 2, paragraph 4), yielding a treated vinegar product (corresponding to decolored vinegar) (page 173, column 1, paragraphs 1-2), wherein the treated vinegar product is substantially clear and colorless (corresponding to maximum DE of 92%, 94%, and 96%) (page 176, column 1, paragraph 3-column 2, paragraph 1) and has a mild vinegar flavor (corresponding to decolored vinegar having phenolic compounds removed which are responsible for astringency and bitter taste) (page 173, column 1, paragraph 1).  Although Lopez does not specify that absorbance was measured at 260 nm, it discloses that the decolorization process using GAC removed 96% of the color from the vinegar (page 177, column 2, paragraph 2).  Phenolic compounds have an absorption maxima from 220-280 nm as evidenced by Achaerandio (page 3, column 2, paragraph 2) and decolorization due to the removal of phenolic compounds (Lopez, page 172, column 1, paragraphs 1-2) would result in the vinegar of Lopez being substantially colorless over the range of 220-280 nm, which includes 260 nm.  Lopez discloses modifying the vinegar decolorization process into a continuous process using packed columns (page 177, column 2, paragraph 2) and GAC obtained from olive pits (page 177, column 1, paragraph 2) and coconut shells (page 176, column 1, paragraph 2) and that activated carbon from different sources have varying degrees of decolorization capacity to remove phenolic compounds from white wine vinegar (page 174, column 2, paragraph 2), but does not teach the method comprises pumping the vinegar product through two or more columns wherein one column is filled with GAC sourced from coal and another is filled with GAC sourced from wood or another type of biomass.  Lopez also does not teach that the untreated vinegar product comprises a concentrated buffered vinegar or a simple buffered vinegar containing methyl acetate, ethyl acetate, diacetyl, acetoin, and pyrazines or that the treated vinegar contains reduced amounts of these compounds.
However, Masciola teaches a method of removing mercury contaminants from water (Abstract) by passing the liquid through at least two columns packed with GAC which may be coal-based ([0040]).  Toledo teaches a simple buffered (corresponding to neutralized) vinegar (column 6, lines 40-41) produced by neutralizing the acetic acid and adjusting the pH by addition of un-neutralized vinegar to yield a buffered vinegar (column 7, lines 17 – 46) which can be heated to produce a concentrated buffered vinegar (column 6, lines 66-67).  Toledo also teaches that the buffered vinegar is 300 grain (column 6, line 27) distilled vinegar (column 3, line 63) which contains methyl acetate, ethyl acetate, diacetyl, acetoin, and pyrazines as evidenced by [0038] and Table 1 on page 7 of the instant Specification.  Panel teaches that activated carbon is the most common method used to decolor vinegar (page 3, paragraph 3) and is used in water treatment as well (page 3, paragraph 4).  It also teaches that activated carbon is produced from a number of sources including coal (page 2, paragraph 4 under “How Made”) and treatments produce different adsorption characteristics and mixed activated carbon from a variety of sources produce specific predictable qualities (page 14, paragraph 3).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Lopez by including passing the vinegar through at least two columns packed with GAC as taught by Masciola as Lopez discloses that the vinegar is discolored using packed columns to remove phenolic compounds, which are chemicals that can be adsorbed by activated carbon similar to mercury.  This disclosure would motivate a skilled practitioner to consult an additional reference such as Masciola to develop a suitable continuous operation for decolorizing vinegar using columns which preserves the filter material and gets the most use out of the carbon due to one column functioning as the lead column and another functioning as the polish column wherein the lead column becomes the polish column after a while of use (Masciola, [0040]).    
It would have been obvious to a person of ordinary skill in the art to have modified the method of Lopez by including a simple or concentrated buffered vinegar as taught by Toledo.  Since Lopez discusses vinegar types broadly (page 173, column 1, paragraph 1), a skilled practitioner would be motivated to consult an additional reference for suitable types of vinegar in which the quality parameters will be preserved in the final product (page 1, column 1, paragraphs 1-2).  In consulting Toledo, the practitioner would find that a suitable type of vinegar is a 300 grain distilled vinegar which comprises methyl acetate, ethyl acetate, diacetyl, acetoin, and pyrazines.  Therefore, the prior art teaches that the untreated vinegar product comprises buffered vinegar containing methyl acetate, ethyl acetate, diacetyl, acetoin, and pyrazines. 
It would have been obvious for a person of ordinary skill in the art to have modified the column of Lopez to include GAC sourced from coal as taught by Panel.  Since Lopez discloses that activated carbon from different sources have varying degrees of decolorization capacity, a skilled practitioner would be motivated to consult an additional reference such as Panel in order to determine a suitable GAC that would have the adsorption capability to decolor the vinegar to the desired degree and remove compounds responsible for astringency and bitter taste; therefore, the selection of coal as the GAC of one column renders the claim obvious.  Although the prior art does not explicitly teach that a treated vinegar product contains reduced amounts of methyl acetate, ethyl acetate, diacetyl, acetoin, and pyrazines, the combination of prior art reference has been shown to teach the method steps as claimed, thereby rendering them obvious.  “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”.  MPEP 2112.01.I.  Therefore, treating a vinegar using the method of the prior art inherently produces a treated vinegar containing reduced amounts of methyl acetate, ethyl acetate, diacetyl, acetoin, and pyrazines, thereby rendering the claimed treated vinegar containing reduced amounts of these compounds obvious.
Regarding claim 2, Toledo teaches a concentrated buffered vinegar that comprises 300 grain vinegar (column 6, lines 27-28) neutralized by a neutralizing agent (corresponding to sodium bicarbonate) (column 6, lines 40-41) and concentrated by heat (column 6, lines 66-67).  Toledo does not explicitly teach the pH of the vinegar to be adjusted to pH 5.6 but does teach the buffered vinegar as having an equimolar ratio of acetic acid to sodium acetate (column 7, lines 21-26) and that the pH of a solution with such a ratio would be 4.76 (column 4, lines 22-27).  The neutralized vinegar is presumed as having a pH of 7.  Toledo thus effectively teaches a range of pH values of from 4.76-7 depending on the amount of unreacted vinegar that is added back into the neutralized vinegar and such a range renders the claimed pH obvious.
Regarding claim 3, Toledo teaches a simple buffered vinegar that comprises 300 grain vinegar (column 6, lines 27-28) neutralized by a neutralizing agent (corresponding to sodium bicarbonate) (column 6, lines 40-41), but does not explicitly teach the pH of the vinegar to be adjusted to 6.0.  Toledo does teach the buffered vinegar as having an equimolar ratio of acetic acid to sodium acetate (column 7, lines 21-26) and that the pH of a solution with such a ratio would be 4.76 (column 4, lines 22-27).  The neutralized vinegar is presumed as having a pH of 7.  Toledo thus effectively teaches a range of pH values of from 4.76-7 depending on the amount of unreacted vinegar that is added back into the neutralized vinegar and such a range renders the claimed pH obvious.
Regarding claim 4, Panel teaches that activated carbon is produced from a number of sources including hardwood, grain hulls, and nut shells (page 2, paragraph 2 under “How Made”).
Regarding claim 7, Masciola teaches the two or more columns are plumbed in a series ([0040]).
Regarding claim 8, Lopez teaches the invention as disclosed above in claim 1, including filtering the effluent through a filter having a pore size of 0.45 microns (page 174, column 2, paragraph 4).  Although Lopez teaches the use of the filter in a batch process, it also discloses that filtration is used in a semicontinuous operation to remove the remaining residues of activated carbon (page 173, column 1, paragraph 3-column 2, paragraph 1).  Therefore, a skilled practitioner would readily recognize that filtration using the filter with the disclosed pore size can be used for the same purpose on effluent from the columns in a continuous system.
Regarding claim 11, Lopez teaches the invention as disclosed above in claim 1, including filtration is used in a semicontinuous operation to remove the remaining residues of activated carbon (page 173, column 1, paragraph 3-column 2, paragraph 1).  Therefore, a skilled practitioner would readily recognize that filtration can be applied to the effluent from the columns in a continuous system.  
Regarding claim 12, Lopez teaches the invention as disclosed above in claim 11, including the filter has a pore size of 0.45 microns (page 174, column 2, paragraph 4), which falls within the claimed range.  
Regarding claim 15, Masciola teaches the two or more columns are plumbed in a series ([0040]).
Regarding claim 16, Masciola teaches the two or more columns are plumbed in a series ([0040]), but does not specifically disclose the column filled with GAC to feed effluent to the column filled with GAC sourced from biomass.  However, the “selection of any order or performing process steps is prima facie obvious in the absence of new or unexpected results” See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); MPEP 2144.04.IV.C.  Since the specification does not disclose any new or unexpected results stemming from the claimed flow of effluent, the arrangement of the columns is rendered obvious.
Regarding claim 19, the prior art teaches the invention as disclosed above in claim 16, including the GAC is sourced from biomass such as hardwood (Panel, page 2, paragraph 2 under “How Made”).  It also teaches filtration is used in a semicontinuous operation to remove the remaining residues of activated carbon (Lopez, page 173, column 1, paragraph 3-column 2, paragraph 1).  Therefore, a skilled practitioner would readily recognize that filtration using the filter with the disclosed pore size can be used for the effluent from the columns in a continuous system.
Regarding claim 20, Lopez teaches the invention as disclosed above in claim 16, including filtration is used in a semicontinuous operation to remove the remaining residues of activated carbon (page 173, column 1, paragraph 3-column 2, paragraph 1).  Therefore, a skilled practitioner would readily recognize that filtration can be used for the effluent from the columns in a continuous system.  Although Lopez does not teach the use of one more than one filter, the duplication of parts is obvious where no new or unexpected result is produced.  See MPEP 2144.04.VI.B.
Regarding claim 21, Panel teaches that activated carbon is produced from a number of sources including hardwood (page 2, paragraph 2 under “How Made”). 
Regarding claim 22, Panel teaches that activated carbon is produced from a number of sources including hardwood (page 2, paragraph 2 under “How Made”).
Regarding claim 23, Lopez teaches the invention as disclosed above in claim 1, including GAC can be sourced from coconut shells (Lopez, page 176, column 1, paragraph 2).
Regarding claim 24, Lopez teaches the invention as disclosed above in claim 1, including GAC can be sourced from olive pits (Lopez, page 174, column 2, paragraph 2).
Regarding claim 25, Lopez teaches the invention as disclosed above in claim 16, including GAC can be sourced from olive pits (Lopez, page 174, column 2, paragraph 2).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (Lopez, F., Medina, F., Prodanov, M., Güell, C., “Oxidation of activated carbon: application to vinegar decolorization”, 2003, Journal of Colloid and Interface Science, vol. 257, pages 173-178; previously cited) in view of Toledo (US 8,877,280; previously cited), Masciola (US 2014/0102986; previously cited), and Panel (Technical Advisory Panel, “Activated Carbon Processing”, 2002, National Organic Standards Board Technical Advisory Panel Review; previously cited), as evidenced by Achaerandio (Achaerandio, I et al., "Vinegar Decolourization by Re-Activated Carbon", Food Science and Technology International, 2002, Vol. 7, No. 2, pages 1-4; previously cited) and admitted prior art (Specification filed 02/20/2019) as applied to claim 1 above, and further in view of Raskin (US 2011/0017663; previously cited).
Regarding claim 6, the prior art teaches the invention as disclosed above in claim 1, but does not teach the vinegar product is pumped through the column at a flow rate sufficient to provide an empty bed contact time (EBCT) of at least about 70 minutes.
However, Raskin teaches a method of removing contaminants from water (Abstract) comprising pumping the water through one or more columns (corresponding to bioreactors 12, 14 formed of glass, fiber glass, epoxy-coated steel columns or other suitable materials) each comprising a bed of GAC ([0019]).  It also teaches the flow rate as being a result-effective variable to the extent that it may be manipulated in conjunction with the bed volume in order to achieve a particular EBCT ([0048] – [0049]).  As such, achieving a particular EBCT, such as at least 70 minutes, would be obvious to the extent increasing flow rate or bed volume would result in an increased EBCT.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Lopez to include pumping the product through the columns at a flow rate as taught by Raskin.  Since Lopez discloses continuous processing through the use of packed columns but does not disclose a suitable flow rate, a skilled practitioner would be motivated to consult an additional reference such as Raskin in order to determine a suitable flow rate for maintaining or enhancing performance of the system (Raskin, [0048]).  In consulting Raskin, the practitioner would find that the flow rate can be manipulated to achieve a particular EBCT including the one stated in the claim, rendering the claim obvious.
Regarding claim 18, the prior art teaches the invention as disclosed above in claim 15, but does not teach the vinegar product is pumped through the column at a flow rate sufficient to provide an empty bed contact time (EBCT) of at least about 70 minutes.
However, Raskin teaches a method of removing contaminants from water (Abstract) comprising pumping the water through one or more columns (corresponding to bioreactors 12, 14 formed of glass, fiber glass, epoxy-coated steel columns or other suitable materials) each comprising a bed of GAC ([0019]).  It also teaches the flow rate as being a result-effective variable to the extent that it may be manipulated in conjunction with the bed volume in order to achieve a particular EBCT ([0048] – [0049]).  As such, achieving a particular EBCT, such as at least 70 minutes, would be obvious to the extent increasing flow rate or bed volume would result in an increased EBCT.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Lopez to include pumping the product through the columns at a flow rate as taught by Raskin.  Since Lopez discloses continuous processing through the use of packed columns but does not disclose a suitable flow rate, a skilled practitioner would be motivated to consult an additional reference such as Raskin in order to determine a suitable flow rate for maintaining or enhancing performance of the system (Raskin, [0048]).  In consulting Raskin, the practitioner would find that the flow rate can be manipulated to achieve a particular EBCT including the one stated in the claim, rendering the claim obvious.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez (Lopez, F., Medina, F., Prodanov, M., Güell, C., “Oxidation of activated carbon :application to vinegar decolorization”, 2003, Journal of Colloid and Interface Science, vol. 257, pages 173-178; previously cited) in view of Toledo (US 8,877,280; previously cited), Masciola (US 2014/0102986; previously cited), and Panel (Technical Advisory Panel, “Activated Carbon Processing”, 2002, National Organic Standards Board Technical Advisory Panel Review; previously cited), as evidenced by Achaerandio (Achaerandio, I et al., "Vinegar Decolourization by Re-Activated Carbon", Food Science and Technology International, 2002, Vol. 7, No. 2, pages 1-4; previously cited) and admitted prior art (Specification filed 02/20/2019) as applied to claim 15 above, and further in view of Helbig (US 2,620,926; previously cited).
Regarding claim 17, the prior art teaches the invention as disclosed above in claim 15, including the vinegar product being fed into activated carbon-packed columns in a continuous process (Lopez, page 177, column 2, paragraph 2) wherein the columns are arranged in a series (Masciola, [0040]), but does not teach the vinegar product is fed into a bottom section of the column filled with GAC sourced from coal and an effluent of the column filled with GAC sourced from coal is fed into a bottom section of the column filled with GAC sourced from wood or other type of biomass. 
However, Helbig teaches a method for treating liquids such as vinegar and water (column 5, lines 63-66) with activated carbon (column 1, lines 1-2) in a series of tanks wherein the liquid is fed into a bottom section of a first tank (corresponding to apparatus A) and an effluent of the first tank is fed into a bottom section of a second tank (corresponding to apparatus B) (Fig. 2; column 5, lines 5-8).  Although Helbig discloses the use of tanks instead of columns in the continuous processing of the vinegar, a skilled practitioner would readily recognize that the configuration of the series of tanks can be applied to a series of columns since there is no limitations on the configuration imposed by the columnar shape of the vessel.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04.IV.B.  Helbig does not specifically disclose the column filled with GAC sourced from coal to feed effluent to the column filled with GAC sourced from biomass.  However, the “selection of any order or performing process steps is prima facie obvious in the absence of new or unexpected results” See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); MPEP 2144.04.IV.C.  Since the specification does not disclose any new or unexpected results stemming from the claimed flow of effluent, the arrangement of the columns is rendered obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the columns of Lopez to be bottom-fed as taught by Helbig.  Since Lopez discloses the use of columns in continuous processing, but does not teach a configuration of the tanks, a skilled practitioner would be motivated to consult an additional resource such as Helbig in order to determine a suitable configuration of the packed columns for passing the vinegar between the columns, rendering the claim obvious.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez (Lopez, F., Medina, F., Prodanov, M., Güell, C., “Oxidation of activated carbon: application to vinegar decolorization”, 2003, Journal of Colloid and Interface Science, vol. 257, pages 173-178; previously cited) in view of Toledo (US 8,877,280; previously cited), Masciola (US 2014/0102986; previously cited), and Panel (Technical Advisory Panel, “Activated Carbon Processing”, 2002, National Organic Standards Board Technical Advisory Panel Review; previously cited), as evidenced by Achaerandio (Achaerandio, I et al., "Vinegar Decolourization by Re-Activated Carbon", Food Science and Technology International, 2002, Vol. 7, No. 2, pages 1-4; previously cited) and admitted prior art (Specification filed 02/20/2019) as applied to claim 1 above, and further in view of Song (Song et al., “Application of Activated Carbon Modified by Acetic Acid in Adsorption and Separation of CO2 and CH4”, February 2-4, 2018, 2nd International Workshop on Advances in Energy Science and Environment Engineering (AESEE 2018); previously cited).
Regarding claim 26, Lopez teaches the invention as described above in claim 1, including increasing BET surface area, pore volume, and pore distribution by modifying GAC through oxidation and that other modification treatments have affected such physical characteristics so that more color was removed from vinegar (page 174, column 1, paragraph 5- column 2, paragraph 1).  Lopez noted that its modification treatment resulted in a decoloring efficiency of 96% which is similar to the 98% efficiency seen in powdered activated carbon and that it is seeking to provide GAC with an adsorption capacity of powdered carbon so that the vinegar decolorization process can be made continuous (page 177, column 2, paragraph 1; page 174, column 2, paragraph 1).  The prior art does not teach pre-wetting the GAC with vinegar prior to pumping the vinegar product through the columns.
However, Song teaches that activated carbon is applied widely as an adsorbent because of its pore structure, large specific surface area, and adsorption capacity (page 020056-1, paragraph 1) and that activated carbon was impregnated with 1, 5, 10, and 15 vol% acetic acid solutions (page 020056-2, paragraph 4) in order to produce modified activated carbon with improved adsorption capacity (page 020056-2, paragraph 3). Song discloses that the specific surface areas of the activated carbon increased after modification and the pore volume and distribution changed after modification, resulting in a higher amount of smaller pores and a higher overall total amount of pores (page 020056-4, paragraphs 3-4), thereby improving adsorption capacity (page 020056-8, paragraph 1).  Although Song discloses an acetic acid solution instead of vinegar, the disclosed solution is essentially vinegar since vinegar is simply a solution of acetic acid and water. 
It would have been obvious for a person of ordinary skill in the art to have modified the method of Lopez by pre-wetting the GAC with vinegar as taught by Song.  Since Lopez teaches increasing BET surface area, pore volume, and pore distribution by modifying GAC to provide GAC with an adsorption capacity of powdered carbon so that the vinegar decolorization process can be made continuous and discloses that its method resulted in a similar but slightly lower efficiency than that of powdered carbon, a skilled practitioner would be motivated to consult an additional reference such as Song in order to determine a suitable modification method that would result in GAC having an efficiency that was at least equal to that of powdered activated carbon, thereby rendering the claim obvious.

Response to Arguments
Claim Rejection – 35 U.S.C. 103 of claims 1-4, 7, 8, 11, 12, 15, 16, and 19-25 over Lopez, Toledo, Masciola, and Panel as evidenced by Achaerandio; claims 6 and 18 over Lopez, Toledo, Masciola, Panel, and Raskin as evidenced by Achaerandio; claim 17 over Lopez, Toledo, Masciola, Panel, and Helbig as evidenced by Achaerandio; claim 26 over Lopez, Toledo, Masciola, Panel, and Song as evidenced by Achaerandio: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that buffered vinegars and concentrated buffered vinegars are highly effective antimicrobials but the presence of some compounds cause rancid/fecal flavor, dark color, and other undesirable properties.  Applicant stated that a goal of the present specification is to reduce the content of these undesirable compounds while maintaining the same level of the key functional constituents as the untreated vinegar (i.e., acetic acid and acetate salts of sodium and potassium).  Applicant argued that methods of removing such undesirable by-products, specifically the removal of methyl acetate, ethyl acetate, diacetyl, acetoin, and pyrazines as now recited by amended claim 1, are not found in the cited prior art.  Applicant stated that a person of ordinary skill in the art would not have had a reason to arrive at the improved methods and results from the teachings of the applied prior art.  Applicant stated that, prior to the claimed invention, it was not predictable that the product treated by the cited prior art would have the same performance and key functional constituents as the untreated product.  Applicant stated that claims 2-4, 6-8, 11-12, 15-26 are patentable by reason of dependency upon claim 1 (Applicant’s Remarks, page 7, paragraph 3 – page 9, paragraph 5).
However, the Examiner points out that claim 1 does not require any performance capabilities (i.e., antimicrobial properties) to be retained in the treated vinegar product.  Also, the prior art discloses that the removal of color, astringency, and bitter taste from vinegar through the removal of phenols by activated carbon is common practice in the art, with the objective being to obtain a final product with the same characteristics and quality of the original product (Lopez, page 173, column 1, paragraphs 1-3; Panel, page 3, line 96 and 100).  Therefore, a skilled practitioner would have a reasonable expectation of success in obtaining a product with less color, astringency, and bitterness using the method of the prior art combination wherein the product retains its antimicrobial properties from its content of acetic acid and acetate salts since the method teaches the removal of phenols.  The Panel reference discloses that sources of activated carbon commonly used in the food industry are coconut shells (page 6, lines 301-302), coal (page 9, line 465), and wood (page 10, lines 531-532).  Panel also discloses that activated carbon removes color and absorbs phenols (page 12, lines 652-654) which was demonstrated in the method of the Lopez reference.  The present specification uses commercial sources of these common types of activated carbon to reduce levels of methyl acetate, ethyl acetate, diacetyl, acetoin, and/or pyrazines (e.g., [0047], [0051]-[0052], [0060]-[0061]).  Therefore, even though the prior art does not teach the specific absorption of methyl acetate, ethyl acetate, diacetyl, acetoin, and pyrazines from the vinegar using the activated carbon, the activated carbon will absorb additional compounds such as these from the vinegar.  “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”.  MPEP 2112.01.I.  Since the prior has been shown to teach the features of claim 1, Applicant’s arguments are unpersuasive and the rejections of the claims are maintained as written herein.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791